UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4598



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHERRY SCOTT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:05-cr-00217)


Submitted: May 31, 2007                        Decided:   June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leah P. Macia, BAILEY & GLASSER, L.L.P., Charleston, West Virginia,
for Appellant. Charles T. Miller, United States Attorney, Joshua
C. Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherry Scott pled guilty to conspiracy to distribute five

grams or more of methamphetamine in violation of 21 U.S.C. § 846

(2000) and was sentenced to fifty-seven months in prison.                 Scott

asserts she should now be permitted to withdraw her guilty plea

because the Government allegedly breached a promise it would not

use her co-conspirator’s debriefing statement in determining the

amount of relevant conduct it would attribute to her at sentencing.

Scott also claims that without the debriefing statement, her

sentence    is    unsupported.      We   affirm   Scott’s    conviction    and

sentence.

            Because Scott never moved to withdraw her guilty plea in

the district court, we review for plain error.            See United States

v. Walker, 112 F.3d 163, 166 (4th Cir. 1997).           To demonstrate plain

error, Scott must establish that error occurred, that it was plain,

and that it affected her substantial rights.            See United States v.

Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005).           Scott has failed to

meet this burden.

            First, Scott failed to present evidence the Government

ever made a promise it would not use information obtained from the

debriefing       statement   in   determining     her    relevant   conduct.

Moreover, the record reveals Scott’s plea was knowing and voluntary

and that the district court sentenced Scott below the mandatory

minimum     statutory    sentence    after   properly       determining    her


                                    - 2 -
guidelines range and thoroughly considering the factors set forth

at 18 U.S.C. § 3553(a) (2000).

           Accordingly, we affirm Scott’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -